Citation Nr: 0303656	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kendra Loar, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from February 1946 to 
December 1948 and September 1950 to March 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the RO.  The Board issued a 
decision in this appeal in May 2001, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In March 2002, the CAVC vacated the Board's 
decision and remanded for readjudication.  By the same order, 
the CAVC dismissed a previously perfected appeal concerning 
an earlier effective date for the assigned rating for PTSD.  
The current decision of the Board responds to the mandate of 
the Court. 

In light of the fact that the claim for an increased rating 
for PTSD is on appeal following the initial rating assigned 
for this disability, the issue has been characterized as such 
on the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999). Also with respect to this issue, while the VA Form 9 
received in September 2000 is technically a notice of 
disagreement, as this document represents a response by the 
veteran to the June 2000 statement of the case that contained 
the laws and regulations pertinent to the issue of 
entitlement to an increased rating for post-traumatic stress 
disorder, the Board finds that the facts support waiver of 
the veteran's usual requirement of filing a formal 
Substantive Appeal.  See Beyrle v. Brown, 9 Vet. App. 24 
(1996).  Accordingly, the Board finds that it has 
jurisdiction over this issue.


FINDINGS OF FACT

The veteran's PTSD is manifested by daily intrusive thoughts, 
intermittent social discomfort and withdrawal, occasional 
difficulties speaking with others, tearfulness when 
discussing PTSD stressor incident, nightmares once a week, 
occasional trouble sleeping, depression, and Global 
Assessment of Functioning (GAF) scores ranging from 41 to 60.  
The veteran has maintained a good relationship with his wife 
and children and managed a small business.
 
CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp.  2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a December 1999 rating decision, granted service 
connection for PTSD (based on a personal assault stressor 
incident), and assigned an initial 30 percent rating for this 
disability.  The veteran has perfected an appeal as to the 
initial rating. 

The CAVC has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, ". . . 
the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.  Therefore, the Board will consider the issue of 
entitlement to an initial rating in excess of 30 percent for 
PTSD, including entitlement to a "staged rating."

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2002).  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2002).  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2002).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126 (2002).  Age may 
not be considered as a factor in evaluating a service-
connected disability.  38 C.F.R. § 4.19 (2002).  

Under the rating schedule, a 30 percent evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9400 and 
9411 (2002).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate difficulty in social, 
occupational, or school functioning.  The assignment of the 
GAF Score expresses the extent of impairment due to the 
manifestations identified.  Although the GAF score does not 
neatly fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  CAVC, in Carpenter v. Brown, 8 Vet. App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.  However, the CAVC recently 
held that although 38 C.F.R. § 4.130 makes clear that an 
understanding of the DSM-IV is essential for properly 
applying the rating formula, nowhere does it state that 
consideration of the DSM-IV in any way relieves VA from fully 
considering the specific rating criteria when evaluating the 
severity of a claimant's disorder.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

During a November 1998 VA outpatient session, the veteran had 
increased anxiety.  At a June 1999 VA outpatient session, he 
reported that although he was married, he nevertheless felt 
nervous, shy, and distrustful around people.  He denied any 
alcohol or drug use, as well as any suicidal or homicidal 
ideation. 

During a July 1999 VA outpatient visit, the veteran reported 
that his family included his wife and three children, but 
said that he had never been able to have a normal social life 
because he did not trust anyone.  He reported that his social 
life consisted of playing dominos on a computer by himself.  
On examination, he appeared well groomed and appropriately 
dressed, and he was oriented to time, place, and person.  Eye 
contact was poor, and he looked at the ground or off to the 
side.  He was very tearful while discussing his PTSD stressor 
incident.  His speech was slow, but volume was normal.  His 
mood was moderately to severely depressed.  His thought 
process was logical with normal content, and he was free of 
hallucinations, delusions, or suicidal or homicidal ideation.  
His sensorium was clear and his attention was distractible.  
The veteran's Global Assessment of Functioning (GAF) score 
was 52.  

During an August 1999 outpatient visit, the veteran was 
neatly groomed and appropriately dressed.  His motor 
movements were normal, eye contact was fair, and the rate and 
volume of his speech were normal.  He appeared mildly 
depressed, although his thought processes were logical and 
free of auditory or visual hallucinations and any suicidal or 
homicidal ideation or plans.  Sensorium was clear, attention 
was distractible, and he was oriented to time, place, and 
person.  His GAF score was 60.  At late August 1999 
outpatient session, he was neatly groomed and eye contact was 
fair, but he was tearful and withdrawn.  His speech was soft 
and slow and his thought was very focused on his PTSD 
stressor incident.  While suicidal or homicidal plans were 
not present, he reported that he though about dying.  His 
recent and remote memory was intact.  The veteran appeared 
moderately depressed and a GAF of 50 was assigned.

In an August 1999 letter, a Vet Center counselor noted that 
he first talked to the veteran in early June 1999 by 
telephone and had subsequently seen him in four individual 
sessions of at least one hour.  During the sessions, the 
veteran presented with dissociative flashbacks about his PTSD 
stressor incident, despite the fact that it had occurred over 
50 years before.  He reported daily intrusive thoughts about 
the incident, a history of detachment and isolation from 
others, a pervasive feeling of estrangement, and an inability 
to socialize with others.  The veteran reported that he 
generally avoided talking about the stressor incident, but 
that sometimes he wanted "to cry out" about his stressor 
incident.  He reported experiencing disturbing dreams.  He 
complained of many lost job opportunities and lack of friends 
due to mistrust, detachment, and estrangement.  As a result, 
he was reportedly very limited socially and vocationally.  He 
remained sober and had a good relationship with his wife and 
grown children.  He continued to work, part time and by 
himself, in his own glass business.  His GAF score was 41.  

At September 1999 outpatient visits, the veteran was again 
neatly groomed.  He was oriented to place, person, and time.  
Eye contact was fair, speech rate and volume was normal, and 
his thought process was goal directed, without any auditory 
or visual hallucinations or delusions.  His affect was sad 
and mood was moderately depressed.  Motor movements were 
slow. Sensorium was clear, and his insight and judgment were 
fair.  The veteran was assigned a score of 35 on the Beck 
depression scale, denoting severe depression, and 27 on the 
Beck anxiety scale, denoting moderate anxiety.  He denied any 
homicidal ideation or plans.  He admitted to having suicidal 
ideas but denied any plans to carrying them out. 

At an October 1999 VA outpatient session, the veteran 
appeared neat and well groomed.  He made fair eye contact and 
was not tearful.  Speech was normal in rate and soft in 
volume.  His mood was one of moderate anxiety and moderate 
depression.  The veteran denied having any suicidal or 
homicidal ideation as well as any hallucinations or 
delusions.  Insight and judgment were fair and he was 
oriented to person, place, and time.  His GAF score was 50.   

During a December 1999 VA examination, the veteran reported 
daily intrusive thoughts and occasional nightmares concerning 
his PTSD stressor incident.  He apparently avoided material 
that reminded him of this incident, and was reportedly 
hypervigilant around others.  Upon examination, he was 
anxious and tearful when describing the incident.  His mood 
was anxious and depressed.  There was no evidence of a 
thought disorder or psychotic symptoms.  The VA psychologist 
concluded that the veteran's PTSD impaired his occupational 
functioning to a mild degree and his social functioning to a 
moderate degree.  His GAF score was 60.

At a January 2000 outpatient session, the veteran complained 
of intrusive thoughts relating to his PTSD incident, and 
could not seem to get beyond it (despite the passage of many 
years).  At a February 2000 session, the veteran said he felt 
tired all the time, and said this sense of pervasive fatigue 
had persisted for the prior 20 to 30 years.  He said he 
avoided crowds and could not talk in front of others.  It was 
apparently difficult for him to carry on conversations with 
others.  He said he was very distractible and apparently felt 
constant "stage fright."  He said that sometimes, he could 
not speak loudly enough when he tried to talk, and people 
would ask if he was losing his voice.  He was now taking 
medication for his symptoms.  He said he had obtained relief 
from these medications but nothing too noticeable.  He 
ruminated about the past a great deal, particularly his 
stressor incident.

At an April 2000 visit, the veteran reported having recently 
had a bad dream, involving someone cutting his legs with a 
knife.  He said that fortunately his wife was not in bed at 
the time.  He reported that he was more forgetful, and that 
he had to write down what he needed to do.  The veteran's GAF 
was 50.  

At a September 2000 local hearing, the veteran testified that 
he did not want to "get around anybody," and that he could 
not talk.  He said he would start shaking when he was around 
anyone or anything.  He stated he had a little glass shop, 
and was around people quite a bit.  He said he did not 
believe he had lived a happy day since 1949.  He reported 
having occasional trouble sleeping at night and that he had a 
nightmare approximately once a week. Sometimes, he avoided 
answering the phone, or otherwise try to avoid activities 
that involved being around people.  He said that his 
condition had not really affect his marriage, as he had never 
told his wife about his condition.  He had three children, 
and had also raised one granddaughter.

The bulk of evidence in this case consists of notations of 
outpatient treatment between November 1998 and April 2000.  
The Board acknowledges that during four of five visits in 
which a GAF score was assigned, the veteran's score was 
between 50 and 52.  However, the August 1999 letter from the 
Vet Center reflected a GAF score of 41.   Yet the record in 
this case does not indicate that the veteran has consistently 
had suicidal ideation, or severe obsessional rituals, or an 
inability to keep a job.  In fact, he has consistently worked 
in his small glass shop.

While there is little indication that the veteran has 
friends, he has remained married and apparently maintains a 
good relationship with his wife and three grown children.  He 
also has helped raise a granddaughter.  At numerous 
outpatient visits, the veteran appeared well groomed, 
appropriately dressed, and oriented to time, place, and 
person.  The clinical evidence simply does not reflect the 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, memory impairment, impaired 
judgment, or impaired abstract thinking, which would help 
establish a 50 percent rating under Diagnostic Code 9411.

Indeed, the general picture of the severity of the veteran's 
PTSD seems better reflected by the GAF score of 60 assigned 
following his December 1999 VA examination.  As noted above, 
GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school function (e.g., few friends, conflicts with peers or 
co-workers).

As detailed above, the veteran does appear to be 
intermittently depressed about his stressor incident, and 
often becomes tearful when recounting it in clinical 
settings.  Nevertheless, he still seems to maintain his 
marital relationship despite his symptoms and he has retained 
contact with and does jobs for at least a few customers of 
his glass business.  

When viewed in the context of his generally composed 
appearance and conduct during outpatient visits and the 
December 1999 VA examination, this is simply not the picture 
of a person who has productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  In summary, the Board must conclude 
that the preponderance of the evidence does not warrant 
entitlement to a disability rating in excess of 30 percent 
for PTSD, since the initial grant of service connection.

When a disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule do not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation may be assigned.  
38 C.F.R. § 3.321(b)(1) (2002).  However, in this case 
neither frequent hospitalizations nor marked interference 
with employment due to PTSD have been demonstrated.  In fact, 
the veteran has not been hospitalized even once for PTSD, and 
he appears to have consistently maintained his glass business 
(albeit part time) throughout the course of this appeal.  
Moreover, there is no other evidence that his PTSD involves 
such disability that an extraschedular rating would be 
warranted under the provisions of 38 C.F.R. § 3.321(b)(1).
  
II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim a January 2000 rating decision, a June 2000 statement 
of the case, January 2000 and October 2000 supplemental 
statements of the case, a May 2001 Board decision 1, a joint 
remand and CAVC order in March 2002, and a very thorough 
December 2002 development letter from the Board.  In 
particular, the December 2002 letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from any private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran provided authorizations and 
the private medical records were obtained.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  Thus, VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA 
treatment records, statement from the veteran's Vet 
counselor, and VA examination report and there is no 
indication that there are any outstanding medical records 
pertinent to the veteran's claim.  The veteran testified 
concerning his claim for a higher initial rating before a 
local hearing officer in September 2000, 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes, therefore, that this 
decision does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



		
CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

